 HUXTABLE-HAMMOND CO., INC.Huxtable-Hammond Co., Inc.andLocal Union 562,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada and Walter Marks, Jr.Cases 17-CA-3430 and 17-CB-579January 23, 1969DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn August 5, 1968, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in the unfair labor practices alleged in thecomplaintand recommending dismissal of thecomplaint,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions to the Trial Examiner'sDecision together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner except as modified below.'ORDERPursuant to the provisions of Section 10(c) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board hereby adopts asitsOrder the Recommended Order of the TrialExaminer, and orders that the complaint herein be,and it hereby is, dismissed in its entirety.'InthosesectionsoftheTrialExaminer'sDecisionentitled"Conclusions"and"ConclusionsofLaw,"theTrialExaminerinadvertently referred to Respondent Huxtable-Hammond Co., Inc., as"Furnco "We hereby amend those madvertencies by substituting for"Furnco" the name of Huxtable-Hammond Co, Inc.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE,Trial Examiner:Upon a charge filedinCase 17-CA-3430 on December6, 1967, by Walter R.Marks,Jr.,hereinMarks, against Huxtable-HammondCo., Inc., herein Huxtable, and upon a charge filed inCase 17-CA-579on December6, 1967,by Marks againstLocalUnion562,InternationalAssociationofJourneymen andApprenticesof the Plumbing andPipefitting Industry of the United States and Canada,herein Local 562, the General Counsel issued complaint inboth cases and on January 31, 1968, issued an order197consolidating said cases and a notice of hearing.The complaint in Case 17-CA-3430 alleged thatHuxtable violated Section 8(a)(1) and (3) of the Act bydischargingMarks because of his lack of membership inor approval by Local 562.The complaint in Case 17-CB-579 alleged that Local562 attempted to cause and did cause Huxtable todischargeMarks because of his lack of membership inand approval by Local 562.The answers of Respondents denied the commission ofunfair labor practices.This proceeding, with all parties represented, was heardby me at Columbia, Missouri, on July 9. At the conclusionof the hearing the parties indulged in brief oral argument.No briefs were submittedUpon the entire recordinthiscaseand from myobservationof the demeanor of the witnesses whiletestifying, I make the followingFINDINGS'AND CONCLUSIONSL THE BUSINESS OF HUXTABLEHuxtable is a Kansas corporation engaged in theconstruction industry as a general contractor with itsprincipal place of business at Kansas City, Kansas. Duringa'representative year it performs services valued in excessof $50,000 outside the State of Kansas. At all timesmaterial herein Huxtable was engaged in the constructionof a pipe line for Panhandle Eastern Pipe Line Co., atCentralia,Missouri.Huxtable is engaged in commerce within the meaningof the Act.II.LABOR ORGANIZATION INVOLVEDLocal 562 is alabor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The Facts1.BackgroundHuxtable, according to the testimony of Joe Burns, itsconstruction superintendent, started work on a piping jobfor a water cooling system for Panhandle Eastern PipeLine at Centralia,Missouri, in June 1967,' and finished itinNovember. Before the work started there was the usualprejob conference with representatives of the various craftsinvolved including Local 562.Mr. Huxtable and BurnsrepresentedHuxtableandVirgilWalsh,businessrepresentative, represented Local 562.Huxtable and the Pipefitters International had enteredintoanagreement entitled"NationalConstructionAgreement for the United States of America" on April 1,1966, effective untilMarch 31, 1968.2 The terms of thisagreement governed working conditions at Centralia. Withrespect to hiring the Agreement provided, article V, asfollows:'Unless otherwise noted all dates refer to 1967'G. C Exh. 2.174 NLRB No. 35 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDHiring of MenIn hiring men, the Employer shall be the sole judgeof the number of men required.The Employer agrees to be bound by the hiringpractices in the local area not inconsistent with theterms of this Agreement.The Employer shall notify the Local Union to refercompetent and skilled journeymen and apprentices.The selection of applicants for referral to jobs shallbe on a nondiscriminatory basis and in accordance withthe President's Executive Order 10925, as amended, andTitle VII of the Civil Rights Act of 1964, and shall notbebasedon or in any way affected by unionmembership, bylaws, rules, regulations, constitutionalprovisions, or any other aspect or obligation of unionmembership, policy or requirement.The Employer shall retain the right to reject anyapplicant referred by the Union.Men referred to the job shall report to anemployment office established for the job site.Selection and employment of the required number ofapprenticesandtheadministrationofthelocalapprenticeship system shall be governed by the termsand procedure provided in the local agreement of thelocal union having jurisdiction where the job is located.The designation and determination of the number offoremen and other supervisory personnel is the soleresponsibility of the EmployerThe Union agrees to furnish at all times to theEmployer duly qualified journeymen and apprentices ina sufficient number as may be necessary to properlyexecute the work contracted by the Employer in themanner and under the terms specified in thisAgreement.In the event the local union is unable to supplysufficientqualifiedand competent journeymen, theEmployermay request the United Association tofurnish such additional employees as it requires and theUnited Association agrees to notify its local unions ofthe availability of work and request the local unions torefer journeymen to the Employer.If,upon request, the local union or the UnitedAssociation is unable within 72 hours to supplyjourneymen, including journeymen with special skills,the Employer may secure journeymen from out-of-townlabor market areas.Journeymen with special skills shall perform anywork coming within the coverage of this Agreement.In the event of any conflict between the standardsandprovisionsof the. local agreement and thisAgreement, the provisions and standards set forth inthisAgreement shall prevail, except that local hiringpractices, as described in paragraph 17 hereof, shallhave priority.It is not alleged that either this agreement or thepractice under it was illegal.2.The discharge of MarksMarks testified that he was a pipefitter welder and hadbeen one since 1950-51. He was a member of PipefittersLocal 58 1,Hannibal, Missouri.On the evening of June 26,he received a telephone callfrom Charles Benny, business manager of Local 379,JeffersonCity,inquiring if he wanted work and if hecould pass the Panhandle Eastern test for weldersMarksanswered both questions in the affirmative.Later thatevening he received a call from a Bob Johnson who toldhim he was general foreman and steward on thePanhandle Eastern job, asked him if he wanted work, ifhe could pass the welder's test and if he was in troublewith Local 562. Again Marks answered the first twoquestions affirmatively, and, as to the third, said he didnot think so. He went to_ the jobsite the next morningwhere he met Johnson and was introduced to Burns. Hesigned theW-4 Form and waited for the weldinginspector.When the inspector arrived the test was set upand Johnson started on it. About 9:30 Johnson came tohim and told him he would have to lay him off. Johnsontook him to the trailer where he told Burns to write hischeck. Johnson told Marks when asked who told him tolay him off said, "Well, it lays between Mr. Benny andMr.Walsh."After a brief discussion regarding pay hewas given 2 hours double time and 6 hours straight. Hehad a 20-minute discussion with Burns before leaving thejobsite in which they agreed they did not like the way thedischarge had been handled.Joe Burns testified that he was superintendent at thePanhandle project at Centralia from June until November1967.When Burns and Mr. Huxtable had their firstconversation withWalsh at the prejob conference theyrequested a general foreman and Walsh sent them oneRobert Johnson, who reported about June 1.3 Sometimeafter he reported Johnson told Burns, according to Burns,that he was shop steward for Local 562 but Burns alsotestified that no shop steward was ever appointed at theCentralia job Burns could remember that Marks came tothe jobsite and was hired but could not remember if hehad a referral slip. Shortly after his hire Johnson came toBurns and told him he would like to have Marksdischarged, that "they dust wanted him off the job." Aftersome prompting, Burns admitted that Johnson told himMarks was in trouble with Local 562 This occurred afterJohnson had received or made a telephone call from or toan unidentified person. Johnson then brought Marks tothe trailer and Burns, after calling his office at KansasCity and securing approval for the discharge, wrote outhis check.During the examination of Burns, James R. Willard,counsel for Huxtable made the following statement:Our position [is] there was a request that came in thattheman not be retained on the job, we were operatingunder a hiring hall arrangement and a reasonablerequest came through, we believe it came from theUnion and we don't know why, and we have no duty toinquire why.General Counsel then asked Burns if that was thereason Marks was discharged and the answer was, "Yes."On cross-examination Burns testified that Johnson didnot have supervisory authority as defined in the Act butmerely relayed orders to the men. Burns did regardJohnson as his day-to-day contact with Local 562.VirgilWalsh, called as a witness by Local 562, testifiedthat Johnson was not a member of Local 562, was not jobsteward for Local 562 and was not authorized to speak forLocal 562. He did, however, send Johnson out whenHuxtable requested a foreman. On the day that Marksreported for work as a welder Walsh received a call fromJohnson and he asked Johnson why he (Walsh) had nothad an opportunity to refer a man to the welder's job, anopportunityWalsh stated was stipulated in the contract.He denied telling Johnson that he thought Walsh should'Johnson was not a memberof Local 562 HUXTABLE-HAMMOND CO., INC.be let go or that the termination of Walsh was discussed.He did state that he would assume that following thisconversation Huxtable would let Marks go.B. ConclusionsI think theissue as towhether the discharge of Markswas lawful depends upon the construction of theagreement between Huxtable and the International,supra.The following clauses of said agreement clearly spell outan "area preference" contract between the parties. Theseread:TheUnion agrees to furnish at all times to theEmployer duly qualified journeymen and apprentices ina sufficient number as may be necessary to properlyexecute the work contracted by the Employer in themanner and under the terms specified in this agreement.In the event that local union is unable to supplysufficientqualifiedand competent journeymen, theEmployermay request the United Association tofurnish such additional employees as it requires and theUnited Association agrees to notify its local unions ofthe availability of work and request the local unions torefer journeymen to the Employer.If,upon request, the local union or the United or theUnited Association is unable within 72 hours to supplyjourneymen, including journeymen with special skills,the Employer may secure journeymen from out-of-townlabor market areas.While Local 562 was not a party to this agreement it isclear from its terms that it covered local unions affiliatedwith the International.Without deciding peripheral issues, e.g., the agencystatus of Johnson, I find that Local 562 protested theemployment of Marks because Furnco had not firstoffered Local 562 the opportunity to refer a welder withmembership in Local 562. I find such a protest and theconsequent discharge of Marks by Furnco in response tosuch protest lawful. InLocal 542, International Union ofOperatingEngineers,AFL-CIO (Ralph A.Marino,General Contractor),151NLRB 497, 500, the Boardstated:Itappears to be a common practice (although notnecessarily a uniform one) for employers in the buildingand construction industry to utilize the available localsupply for work to be performed in that area before199hiring help outside thearea.Indeed construction unionshave been instrumental in establishing such a practiceandhave themselves established certain areas ofjurisdictionamong locals of the same InternationalUnion and with otherunions.We also note that Section8(f)(4)of the Act gives recognition and approval tosuch practice by providing that it is not an unfair laborpractice when an agreement between an employer and alabor organization of which building and constructionemployees are members, gives priority for employmentbasedupon length of service in the particulargeographical area. Thus, Congress has in effect givenitsapproval to a policy of giving priority toemployment to people already working in the area ofthe work to be performed.As we construe the hiring and referral clause torequire the Employer to utilize the union referralsystem in securing employees for the work in that area,theUnion could, without violating the Act, properlyseek the discharge of the employees in question whohad bypassed the Union's referral system.See alsoBuildingMaterial & Dump Truck DriversLocal 420,132NLRB 1044;InternationalUnion ofOperatingEngineers,Local 98 (Consolidated Gas &ServiceCo.),155NLRB 850;Carpenters Local UnionNo. 1849,161 NLRB 424.Contrary to the General Counsel I do not find thatMarks was discharged because of lack of membership inLocal 562 but because Local 562 was attempting toprotect the rights of its members in its jurisdictionalterritory under the "Agreement" between Furnco and theInternational.Upon the basis of the foregoing findings andconclusions, I make the following.CONCLUSIONS OF LAW1.Respondent Local 562 has not violated Section8(b)(1)(A) and (2) of the Act.2.Respondent Furnco has not violated Section 8(a)(1)and (3) of the Act.RECOMMENDATIONIt is recommended that the complaint be dismissed inits entirety.